Title: To George Washington from Lieutenant Colonel Adam Comstock, 25 October 1777
From: Comstock, Adam
To: Washington, George



Sir
Fort at Red Bank [N.J.] Octo. 25 1777

Col. Greene being very much fatigu’d in Strengthening the Fo[r]t & in other necessary business of the Garrison, has Commanded me to inform your Excellency that on the 23d instant he had information that a strong Force under the Command of Genl Cornwallace had crossed Coopers Ferry, and were advancing toward us—Col. Greene expecting a new attack: The wounded Hessian Officers, and Privates being a little way out of the Fort, & likely in an attack to be retaken, tho’t it expedient to parole the Officers, & their paroles are inclosed which he hopes will meet your Excellencys approbation[.] None of the Prisoners are sent to Burlington as proposed—Great many of them are dead, and most of the remainder are supposed to be mortally wounded.
I have it in command to acquaint your Excellency that in consequence

of the Number killed and wounded, in the late Storm; and the Number rendered unfit for duty through the Severe fatigue the Garison has gon through, ever since their arival; the Garrison is not so strong by at least 70 Men as when attack’d—and that the Garrison is now in want of 20.000 Musquet Cartriges sorted.
The killed and wounded of the Enemy in the late Storm were much greater than was known when the last Express went from hence—The Hessian Col. Informs us that One Lt Col. was mortally Wounded and carried away, before he himself rec’d his wound.
The Morning after the Action a small Party from the Enemy, under pretence of a Flagg, cross’d Coopers Ferry Arm’d, and approach’d within 5 Miles of this Fort, took away a Number of wounded Hessians left on the Road in their retreat, took 2 Militia Officers prisoners which were afterwards retaken; But the Militia not having resolution enough to take the Party, they Marchd back to the Ferry & recros’d with their wounded, before we had the inteligence.
Col. Greene desires to know your Excellencys Pleasure, and Directions concerning the Prisoners in his Hands Which will be unvariably Observed.
We continue at work, strengthening Our Fort with all the resolution & expedition our fatigu’d and guld out Garison are Capibal. And although the Colonel and all the Officers of the Garrison are unanimusly determined to defend the Post to the last extremity, yet under the present State of the Garrison & there being no Bomproof, nor Screen in the Fort, should the Enemy lay a regular seige and Bombard us, it might prove fatal to this most important Post; should not your Excellency send a Force against them and raise the Seige as soon as possible. I have the honr to be with every sentiment of respect & esteem your Excellencys hume Servt

Adam Comstock Lt Colol

